United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.W., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, FEDERAL CORRECTIONAL
INSTITUTE, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1289
Issued: March 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 20, 2009 appellant filed a timely appeal from a February 6, 2009 decision of the
Office of Workers’ Compensation Programs that denied his claim for a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has an
impairment caused by the accepted internal derangement of the right medial meniscus that would
entitle him to a schedule award. On appeal, he contends that, while he has received schedule
awards totaling seven percent for the right leg adjudicated under the Office file number
xxxxxx001, the instant claim is for a new injury and he should therefore be entitled to a separate
schedule award.

FACTUAL HISTORY
On January 29, 2008 appellant, then a 47-year-old supervisory correctional officer,
sustained an employment-related internal derangement of the right medial meniscus when he
slipped on a puddle of water.1 He did not stop work until June 24, 2008 when Dr. Jean Simard, a
Board-certified orthopedic surgeon, performed right knee arthroscopy, partial medial
meniscectomy, chondroplasty and lateral release. Appellant returned to sedentary duty on
September 2, 2008. In reports dated December 5, 2008, Dr. Simard noted examination findings
of full range of motion, no swelling and mild quadriceps atrophy. He advised that appellant
could return to full duty without restrictions.
On December 9, 2008 appellant filed a schedule award claim and submitted a
December 5, 2008 report in which Dr. Simard advised that appellant reached maximum medical
improvement that day. Dr. Simard provided knee range of motion findings and advised that,
under Table 17-6 of the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides),2 appellant was entitled to a five percent
impairment for right thigh atrophy and, under Table 17-33 a two percent impairment for a partial
medial meniscectomy, to total a seven percent right lower extremity impairment. Appellant
returned to full duty on December 8, 2008. By report dated January 22, 2009, an Office medical
adviser reviewed Dr. Simard’s report and advised that, in accordance with Table 17-33, appellant
was entitled to a two percent right lower extremity impairment. The medical adviser noted that
Table 17-2 of the A.M.A., Guides precludes the use of a pain impairment with a diagnosis-based
estimate found in Table 17-33.
By decision dated February 6, 2009, the Office found that, based on the opinion of the
Office medical adviser, appellant was entitled to a two percent permanent impairment of the
right lower extremity but that, as he had already received seven percent impairment of the right
lower extremity, he was not entitled to an additional award.
LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act3 and section 10.404 of
the implementing federal regulations,4 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The

1

The record indicates that on July 31, 2002 appellant was granted a schedule award for a three percent
impairment of the left lower extremity and on February 3, 2006 was granted a schedule award for a five percent
impairment of the right lower extremity. The schedule award decision noted that he had previously received a two
percent impairment of the right lower extremity. That decision is not found in the record.
2

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

2

A.M.A., Guides5 has been adopted by the Office and the Board has concurred in such adoption,
as an appropriate standard for evaluating schedule losses.6
Before the A.M.A., Guides, can be utilized, a description of impairment must be obtained
from the claimant’s physician. In obtaining medical evidence required for a schedule award, the
evaluation made by the attending physician must include a description of the impairment
including, where applicable, the loss in degrees of active and passive motion of the affected
member or function, the amount of any atrophy or deformity, decreases in strength or
disturbance of sensation or other pertinent descriptions of the impairment. This description must
be in sufficient detail so that the claims examiner and others reviewing the file will be able to
clearly visualize the impairment with its resulting restrictions and limitations.7
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the Office medical adviser for an opinion concerning the nature and
percentage of impairment.8
ANALYSIS
The Board finds that appellant has not established that he is entitled to a schedule award
greater than the seven percent previously awarded. By report dated December 5, 2008,
Dr. Simard, an attending orthopedic surgeon who performed partial meniscectomy on appellant’s
right knee on July 24, 2008, stated that he reached maximum medical improvement that day. He
advised that on examination appellant had mild quadriceps atrophy which under Table 17-6 of
the A.M.A., Guides, would entitle him to a five percent impairment and that under Table 17-33,
he was entitled to a two percent impairment for a partial medial meniscectomy, for a total seven
percent impairment of the right lower extremity. Table 17-6 of the A.M.A., Guides provides that
mild thigh atrophy can yield a three to eight percent impairment,9 but Table 17-2 provides that an
impairment for atrophy cannot be combined with an impairment for a diagnosis-based
meniscectomy.10 Based on Dr. Simard’s examination findings, appellant would therefore be
entitled to a five percent impairment rating.
In a January 22, 2009 report, an Office medical adviser noted his review of Dr. Simard’s
report and advised that Table 17-2 precluded combining impairment ratings for a diagnosisbased estimate and for pain. He concluded that appellant was entitled to a two percent right
lower extremity impairment. Dr. Simard, however, did not provide an impairment rating for pain
but stated that, under Table 17-6, appellant was entitled to a five percent impairment for thigh
5

A.M.A., Guides, supra note 2.

6

See Joseph Lawrence, Jr., supra note 2.

7

Patricia J. Penney-Guzman, 55 ECAB 757 (2004).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002); see J.P., 60 ECAB ____ (Docket No. 08-832, issued November 13, 2008).
9

Id. at 530.

10

A.M.A., Guides, supra note 2 at 526.

3

atrophy. The A.M.A., Guides provides for three separate methods for calculating the lower
extremity impairment: anatomic; functional and diagnosis based. When uncertain about which
method to use, the evaluator should calculate the impairment using different alternatives and
choose the method or combination of methods that gives the most clinically accurate impairment
rating. If more than one method can be used, the method that provides the higher impairment
rating should be adopted.11 Thus, as Dr. Simard found a five percent impairment due to thigh
atrophy, a finding greater than the two percent diagnosis-based estimate for a partial
meniscectomy, appellant established that he was entitled to a schedule award for a five percent
impairment rating of the right lower extremity.
With his appeal to the Board, appellant acknowledged that he had previously been
granted schedule awards totaling seven percent for a right lower extremity impairment. While he
argued on appeal that the previous award was for a different injury, section 8107 of the Act
provides that schedule awards are payable for permanent impairment of specified body members,
functions or organs, not for specific injuries12 and section 8108(1) provides that the period of
compensation payable under section 8107 is reduced by the period compensation paid or payable
under the schedule for an earlier injury if compensation in both cases is for disability of the same
member,13 which in this case is the right lower extremity. Appellant therefore has not
established that he is entitled to a schedule award for a right lower extremity impairment greater
than the seven percent previously awarded.
CONCLUSION
The Board finds that appellant is not entitled to a schedule award for his right lower
extremity greater than the seven percent previously awarded.

11

Id. at 527, 555; see J.C., 60 ECAB ____ (Docket No. 08-1833, issued March 23, 2009).

12

5 U.S.C. § 8107.

13

Id. at § 8108(1).

4

ORDER
IT IS HEREBY ORDERED THAT the February 6, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 24, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

